DETAILED ACTION
Status of Application
Claims 1-22 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 11-12, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20170046006 A1).


a first power terminal to which a displaying reference voltage is input; (Fig. 5: voltage EVDD. Para 98-103)
a second power terminal to which a sensing reference voltage different form the displaying reference voltage is input;  (Fig. 5: S/H circuit which is shown in Fig. 6 as SH which contains a Cs with a second power terminal connected to GND. Para 116-117)
a third power terminal to which a sampling reference voltage is input;  (Fig. 5: Vref. Para 114)
a sampling capacitor having a first electrode to which the sampling reference voltage is applied;  (Fig 6: Cs is the sampling capacitor connected to GND. Para 117)
a sensing set-up switch connected between the second power terminal and the sensing channel terminal;  (Fig. 5: SW1 is also the sensing set-up switch)
a first sampling switch connected between the sensing channel terminal and a second electrode of the sampling capacitor;  (Fig. 5 and 6: SW2 connected between the sensing channel terminal of 122 and the second electrode of Cs .  Para 116)
and a second sampling switch connected between the first power terminal and the second electrode of the sampling capacitor, (Fig. 5 and 6: SW1 is between EVDD and the second electrode of the sampling capacitor as Vref is ground voltage same as GND. Para 157)
wherein, in one sensing sequence in which a scan signal applied to the pixel is maintained in an on-level, the first sampling switch and the second sampling switch are 

	Regarding claim 2, Kim already teaches the sensing device of claim 1, 
 And Kim further teaches wherein, in the one sensing sequence, the second sampling switch is turned on earlier than the first sampling switch. Fig. 49 shows that Pre and Sam are turned on alternately and selectively while scan signal is maintained in an on-level. Para 220. Pre turns on the SW1 first)

	Regarding claim 7, Kim already teaches the sensing device of claim 2,
And Kim further teaches wherein the first sampling switch is turned on after a gate-source voltage of a driving element included in the pixel is saturated to a threshold voltage of the driving element. (Fig. 7: S1: this means that the TFT is turned on first before sensing begins. Para 122-123)

	Regarding claim 8, Kim already teaches The sensing device of claim 7, 
And Kim further teaches wherein, while the first sampling switch is maintained in an on-state, a source voltage of the driving element, which is lower than a gate voltage of the driving element by the threshold voltage, is stored in the sampling capacitor. (Para 116, SW2 is kept on so the S/H can sample the voltage.  Please note that Vs is lower than Vg as the DT is turned on)

	Regarding claim 9, Kim already teaches the sensing device of claim 1, 


	Regarding claim 11, Kim teaches a sensing device comprising: a sensing channel terminal connected to a pixel through a sensing line; (Fig. 5: sensing channel 122 with a terminal connected to pixel through sensing line 14B. Para 109)
a first power terminal to which a displaying reference voltage is input; (Fig. 5: voltage EVDD. Para 98-103)
a second power terminal to which a sensing reference voltage different form the displaying reference voltage is input; (Fig. 5: S/H circuit which is shown in Fig. 6 as SH which contains a Cs with a second power terminal connected to GND. Para 116-117)
a third power terminal to which a sampling reference voltage is input; (Fig. 5: Vref. Para 114)
a sampling capacitor having a first electrode to which the sampling reference voltage is applied; (Fig 6: Cs is the sampling capacitor connected to GND. Para 117)
a dummy sampling capacitor having a first electrode to which the sampling reference voltage is applied; (Fig. 5 and 6: Cs is the also the dummy sampling capacitor)
a sensing set-up switch connected between the second power terminal and the sensing channel terminal; (Fig. 5: SW1 is also the sensing set-up switch)

and a second sampling switch connected between the first power terminal and a second electrode of the dummy sampling capacitor, (Fig. 5 and 6: SW1 is between EVDD and the second electrode of the sampling capacitor as Vref is ground voltage same as GND. Para 157)
wherein, in one sensing sequence in which a scan signal applied to the pixel is maintained in an on-level, the first sampling switch and the second sampling switch are alternately and selectively turned on. (Fig. 49 shows that Pre and Sam are turned on alternately and selectively while scan signal is maintained in an on-level. Para 220)

Regarding claim 12, refer to rejection for claim 2.

Regarding claim 17, refer to rejection for claim 7.

Regarding claim 18, refer to rejection for claim 8.

Regarding claim 21, Kim further teaches An electroluminescence display device comprising: a display panel including a plurality of pixels, and sensing lines connected to the pixels; and the sensing device of claim 1 including sensing channel terminals connected to the sensing lines. (See rejection for claim 1. Para 31, 93)



Allowable Subject Matter
Claims 3-6, 10, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANG LIN/Primary Examiner, Art Unit 2626